 

Exhibit 10.1

 

Avid Technology, Inc.

Restricted Stock Unit Award Agreement

 

This Restricted Stock Unit Award Agreement (the “Agreement”) is entered into as
of January 28, 2008 (the “Grant Date”), by and between Avid Technology, Inc., a
Delaware corporation (the “Company”), with its principal executive offices at
Avid Technology Park, One Park West, Tewksbury, MA 01876, and Kenneth A. Sexton
(the “Recipient”), an individual residing at 520 Bristol Dr., Aurora, OH 44202.

As used herein, except as otherwise indicated, the term “Recipient” shall be
deemed to include any person who acquires the rights to the RSUs (as defined
below) validly under the terms of this Agreement and the term “Company” shall
include any of the Company’s present or future parent or subsidiary corporations
as defined in Sections 424(e) and 424(f) of the Internal Revenue Code of 1986,
as amended, and any regulations promulgated thereunder (the “Code”).

1.            Grant of Restricted Stock Units. The Company hereby grants to the
Recipient on the Grant Date fifty thousand (50,000) restricted stock units of
the Company (“RSUs”). Each RSU represents the right to receive one share of
common stock, $0.01 par value per share, of the Company (“Common Stock”),
subject to the terms and conditions set forth herein.

2.            Vesting Schedule; Forfeiture. The RSUs shall vest on a time-based
schedule in equal 6.25% increments every three months, ending on the fourth
anniversary of the Grant Date (each such vesting date being referred to as a
“Vesting Date”). In the event that the Recipient ceases to work for the Company
(as an employee, officer or director thereof, or an advisor or consultant
thereto), for any reason or no reason, with or without cause, prior to the final
Vesting Date, vesting shall cease and the Recipient will forfeit all rights with
respect to any RSUs that have not then vested. Notwithstanding anything to the
contrary in this Section 2 or in Section 6, if the Recipient’s employment with
the Company is terminated, then the RSUs shall be subject to any applicable,
superseding vesting terms as set forth in the Executive Employment Agreement,
dated January 21, 2008, between the Recipient and the Company, or any successor
agreement thereto (the “Employment Agreement”), to the extent such Employment
Agreement is then effective.

3.            Distribution of Shares. The Company will not be obligated to
deliver any shares pursuant to this Agreement until (i) all conditions of the
Agreement have been met or removed to the satisfaction of the Company, (ii) in
the opinion of the Company’s counsel, all other legal matters in connection with
the issuance and delivery of such shares have been satisfied, including any
applicable securities and tax laws and any applicable stock exchange or stock
market rules and regulations, and (iii) the Recipient has executed and delivered
to the Company such representations or agreements as the Company may consider
appropriate to satisfy the requirements of any applicable laws, rules or
regulations.

4.

Tax Matters.

 

- 1 -

 

--------------------------------------------------------------------------------



 

 

(a)          No shares will be issued pursuant to the vesting of any RSUs unless
and until the Recipient satisfies any federal, state or local withholding taxes
required by law to be paid in respect of the RSUs. Subject to such conditions as
the Company may establish, such tax obligations shall be paid in whole in cash
promptly following each Vesting Date. The Company may, to the extent permitted
by law, deduct any such tax obligations from any payment of any kind otherwise
due to the Recipient.

(b)          The Recipient acknowledges that no election under Section 83(b) of
the Code may be filed with respect to this award.

5.            Nontransferability of RSUs. The RSUs may not be sold, assigned,
transferred, pledged or otherwise encumbered by the Recipient, either
voluntarily or by operation of law, except by will or the laws of descent and
distribution or pursuant to a qualified domestic relations order.

6.

Adjustments for Changes in Common Stock and Certain Other Events.

(a)          Changes in Capitalization. In the event of any stock split, reverse
stock split, stock dividend, recapitalization, combination of shares,
reclassification of shares, spin-off or other similar change in capitalization,
or any dividend or distribution to holders of Common Stock other than an
ordinary cash dividend, the number and class of securities subject to each
outstanding RSU shall be equitably adjusted by the Company as determined by the
Board.

(b)          Reorganization Events. A “Reorganization Event” shall mean: (i) any
merger or consolidation of the Company with or into another entity as a result
of which all of the Common Stock is converted into or exchanged for the right to
receive cash, securities or other property or is cancelled, (ii) any exchange of
all of the Common Stock for cash, securities or other property pursuant to a
share exchange transaction, or (iii) any liquidation or dissolution of the
Company. In connection with a Reorganization Event, the Board may take any one
or more of the following actions as to the RSUs (or any portion thereof) on such
terms as the Board determines: (A) provide that the RSUs shall be assumed, or
substantially equivalent RSUs shall be substituted, by the acquiring or
succeeding corporation (or an affiliate thereof), (B) provide that the RSUs
shall become realizable or deliverable, or restrictions applicable to the RSUs
shall lapse, in whole or in part prior to or upon such Reorganization Event, (C)
in the event of a Reorganization Event under the terms of which holders of
Common Stock will receive upon consummation thereof a cash payment for each
share surrendered in the Reorganization Event (the “Acquisition Price”), make or
provide for a cash payment to the Recipient equal to the Acquisition Price times
the number of shares issuable pursuant to the RSUs (if applicable, net of any
applicable tax withholdings), (D) provide that, in connection with a liquidation
or dissolution of the Company, the RSUs shall convert into the right to receive
liquidation proceeds (if applicable, net of any applicable tax withholdings),
and (E) any combination of the foregoing.

For purposes of clause (A) above, the RSUs shall be considered assumed if,
following consummation of the Reorganization Event, the RSUs confer the right to
receive, for each share issuable pursuant to the RSUs immediately prior to the
consummation of the Reorganization Event, the consideration (whether cash,
securities or other property) received as a result of the Reorganization Event
by holders of Common Stock for each share of Common Stock held immediately prior
to the consummation of the Reorganization Event (and if holders were offered a
choice of consideration, the type of consideration chosen by the holders of a
majority of the

 

- 2 -

 

--------------------------------------------------------------------------------



 

 

outstanding shares of Common Stock); provided, however, that if the
consideration received as a result of the Reorganization Event is not solely
common stock of the acquiring or succeeding corporation (or an affiliate
thereof), the Company may, with the consent of the acquiring or succeeding
corporation, provide for the consideration to be received with respect to the
RSUs to consist solely of common stock of the acquiring or succeeding
corporation (or an affiliate thereof) equivalent in value (as determined by the
Board) to the per share consideration received by holders of outstanding shares
of Common Stock as a result of the Reorganization Event.

7.

Miscellaneous.

(a)          Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware without giving effect
to any choice or conflict of law provision.

(b)          Severability. The invalidity or unenforceability of any provision
hereof shall not affect the validity or enforceability of any other provision
hereof, and each such other provision shall be severable and enforceable to the
extent permitted by law.

(c)          Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the Company and the Recipient and their respective heirs,
executors, administrators, legal representatives, successors and assigns,
subject to the restrictions on transfer set forth in Section 5.

(d)          Entire Agreement. This Agreement, together with the Employment
Agreement, constitute the entire agreement between the parties, and supersede
all prior agreements and understandings, relating to the subject matter hereof.

(e)          Compliance with Code Section 409A. This Agreement does not, and
shall not be amended so as to, provide for deferral of compensation that does
not comply with Section 409A of the Code, unless the Board, at the time of
amendment, specifically provides that this Agreement is not intended to comply
with Section 409A of the Code.

(f)           Amendment. Except with respect to any right-to-exercise and
vesting terms set forth in the Employment Agreement, the Board may amend, modify
or terminate this Agreement, including but not limited to, substituting another
award of the same or a different type and changing the date of vesting.
Notwithstanding the foregoing, the Recipient’s consent to such action shall be
required unless (i) the Board determines that the action, taking into account
any related action, would not materially and adversely affect the Recipient’s
rights under this Agreement, or (ii) the change is permitted under Section 6.
Notwithstanding the foregoing or any other provision herein, the Board may, in
its discretion, remove or modify any part or all of the restrictions applicable
to the RSUs, provided that the Board may only exercise such rights in
extraordinary circumstances, which shall include, without limitation, death or
disability of the Recipient; estate planning needs of the Recipient; or any
other nonrecurring significant event affecting the Company or the Recipient.

(g)          Acceleration. The Board may at any time provide that the RSUs shall
become immediately vested in full or in part, free of some or all restrictions
or conditions.

 

- 3 -

 

--------------------------------------------------------------------------------



 

 

(h)          Administration by Board. The Board will administer this Agreement
and may construe and interpret the terms hereof. Subject to the terms and
provisions of the Employment Agreement, the Board may correct any defect, supply
any omission or reconcile any inconsistency in this Agreement in the manner and
to the extent it shall deem expedient to carry the Agreement into effect and it
shall be the sole and final judge of such expediency. No director or person
acting pursuant to the authority delegated by the Board shall be liable for any
action or determination relating to or under this Agreement made in good faith.

(i)           Appointment of Committees. To the extent permitted by applicable
law, the Board may delegate any or all of its powers hereunder to one or more
committees or subcommittees of the Board (a “Committee”). All references herein
to the “Board” shall mean the Board or a Committee to the extent that the
Board’s powers or authority hereunder have been delegated to such Committee.

(j)           No Right to Employment or Other Status. The grant of the RSUs
shall not be construed as giving the Recipient the right to continued employment
or any other relationship with the Company. The Company expressly reserves the
right at any time to dismiss or otherwise terminate its relationship with the
Recipient free from any liability or claim hereunder, except as otherwise
expressly provided herein or provided in the Employment Agreement.

(k)          No Rights as Stockholder. Except as expressly set forth herein, the
Recipient shall have no rights as a stockholder with respect to any shares to be
distributed with respect to the RSUs until becoming the record holder of such
shares.

(l)           Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one in the same instrument.

(m)         Unfunded Rights. The right of the Recipient to receive Common Stock
pursuant to this Agreement is an unfunded and unsecured obligation of the
Company. The Recipient shall have no rights under these terms and conditions
other than those of an unsecured general creditor of the Company.

 

EXECUTED by the parties hereto as of the Grant Date.

Avid Technology, Inc.

 

/s/ Gary G. Greenfield                                

                                   

Signature

 

Gary G. Greenfield                                     

Name

 

Chairman and Chief Executive Officer      

Title

 

 

/s/ Kenneth A. Sexton                                 

Kenneth A. Sexton

 

- 4 -

 

 